FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                             INDEX NO. 901347-17
                Case
NYSCEF DOC. NO. 80                   1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 1 of 18
                                                                                     RECEIVED  NYSCEF: 02/06/2018

                                                                                                                                                               Exhibit D
         (

                                                                                                                                                                   Seq.'
                                                                                                                                                        Mot.       Seq       3



             STATE             OF    NEW YORK
             SUPREME                 COURT:                  COUNTY                    OF ALBANY


             METRO             ENTERPRISES                          CORP.              and                                              ORAL              ARGUI               ENT
             JOI-IN       SCARFI,                                                                                                       REQUESTED


                                                                   Plaintiffs,

                                                                                                                                        Index           No.      9013        7-17

                                      v.



             NEW YORK                      STATE            DEPARTMENT                              OF                                  Return           Date:

             TAXATION                     AND      FINANCE                       and    the                                                                             , 2018
             COMMISSIONER                             of    the     New          York         State

             Department               of    Taxation              and     Finance,



                                                                   Defendants.




                                                AFFIDAVIT                               OF ANTHONY                             CAPECI
                                IN         SUPPORT                       OF MOTION            FOR RENEWAL     AND
                                           TO VACATE                              ORDER     & JUDGMENT    AND
                                                REINSTATE                          VERIFIED     COMPLAINT




             STATE             OF    NEW YORK                                     )
                                                                                  :             ss.:

             COUNTY                 OF     NEW YORK                               )




                       ANTHONY                        CAPECI,                being           duly       sworn,       states        as   follows:




                          1.          I    am   the        President             and     Sole          Shareholder            oflvLB              Enterprises               Corp.


                                                                                                             44'"
             d/b/a    Lace          Gentlemen's                   Club      ("MLB")                   and            Enterprises                Corp.          d/b/a       Diamond




                                                                                                                                                                   I




                                                                                              1 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                            INDEX NO. 901347-17
                 Case
NYSCEF DOC. NO. 80                        1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 2 of 18
                                                                                          RECEIVED  NYSCEF: 02/06/2018




                                                                                                                       ("44th          Enterprises"                                                    "Club"
          Club,          f/k/a           Lace           II      Gentlemen's                             Club                           EnterpriSes")                            (each             a                       and


                                                       "Clubs"
          collectively                      the        "Clubs");                   have            personal                 knowledge                          of        the     facts            and        circumstances



          herein;               and       submit                this         affidavit                  at    the        request                 of     counsel                for     Plaintiffs                     Metro


                                                              ("                            Metro"
          Enterprises                     Corp.               ("Plaintiff                   Metro")                 and          John             Scarfi             ("Scarfi")                    (collectively


          "Plaintiffs"                                                                Plaintiffs'                                                                    Defendants'
          "Plaintiffs"),                        in     support                of                                    motion                  to        renew                                                 motion             to



          dismiss               this        declaratory                      judgment                        action,            vacate                 the     Decision                  and            Order           summarily



          determining                       the         action              on     the           merits;            reinstate                    the     Complaint,                         and         permit            the



          parties           to        litigate           the        action                 on     the        merits.




                           2.               MLB                is      an     entity             that        I formed                  in         1998         to        own          and         operate              Lace


                                                                                                                                                                                                                              44th
          Gentlemen's                           Club           located                at     725         7th        Ave,          New                 York,          New             York              10019.



          Enterprises                     is      an     entity             that           I formed                 in    2007              to        own          and         operate                Lace        II



          Gentlemen's                           Club,            subsequently                           known               and         operated                     until           February                  2017           as


                                                                                                                                 8th
          Diamond                     Club,            which                was        located                 at   689                 Avenue,                      New             York,             New            York



          10036.




                           3.               I     am         a certified                    public             accountant                         and         have           acted           as       the      accountant                  for



          the     Clubs                since           they         were           founded.




                         4.                     The          Clubs,              on        the       one        hand,            and             Plaintiffs                Metro             and            Scarfi,           on     the



          other       hand,               are        and         were            completely                         and      totally                  independent                      of     one            another.



          Neither               Plaintiff               Metro               nor        John             Scarfi            has      or        had             any      ownership                        or     financial




                                                                                                                             2



                                                                                                                    2 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                        INDEX NO. 901347-17
                 Case
NYSCEF DOC. NO. 80                        1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 3 of 18
                                                                                          RECEIVED  NYSCEF: 02/06/2018




          interest            in     the            Clubs             whatsoever.                           The           only         relationship                     between                 the         Clubs             and      the



          Plaintiffs                is        and         was         contractual,                       as        further             explained                   below.




                         5.                    The          Clubs             normally                   charge                 patrons              an        admission                 fee        upon            elitry.            That



          fee     is    paid             in    cash              or    credit           card          processed                       by     the          Clubs         (not         Plaintiff               Metro),                 and



          is    the     property                     of     the        Clubs.                 Neither                Plaintiff               Metro              nor      Scarfi           has          or     had        any



          interest            in     or        receives                  any         portion                of      the        admission                    fee.




                         6.                   The           Clubs             sell       drinks               to     patrons,                who           pay         cash         or    charge              the       cost          of



          the     drinks.                 The             minor           risk          of        charge-backs                         on         such         transactions                    is     the      Clubs'.



          Neither             Plaintiff                    Metro              nor       Scarfi              has          any         interest             in      or   receives                any          portion             of     any



          amounts                  paid         to        the         Clubs            for        drinks,               regardless                   of     the        medium              of       payment.




                         7.                   Between                    1999            and         2007,               the         Clubs          obtained                  dancers,                and      patrons                who



          wished              to     obtain                scrip          on         credit,          did           so     through                 Pacific             Club          Services,                 Inc.           (PCS),



          which           maintained                             a registry                  of    professional                         exotic             dancers              and       furnished                    a credit



          card         processing                         machine                for         the      convenience                            of     dancers.




                                                                                                                                                                                    ("
                         8.                   PCS           would               charge               the         patrons               a percentage                      fee        ("Service                  Fee")            for

                                                                                                                                                                                                                                              ..
          each         credit            transaction                      processed                      by         PCS,             and          charge           dancers               a percentage                         fee


          ("
          ("Referral                 Fee")                 for        scrip          redeemed                      by      them            (all      as        more         fully        described                    below).



          While           customers                         could             always               use        cash             to    pay          dancers,              they         sometimes                      prefer            to




                                                                                                                                 3



                                                                                                                     3 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                      INDEX NO. 901347-17
                Case
NYSCEF DOC. NO. 80                          1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 4 of 18
                                                                                            RECEIVED  NYSCEF: 02/06/2018




          use        scrip           to     provide                documentation                              of     business                  expenses                  or    if     they          are       short       on



          cash.




                          9.                    When            Plaintiff                 Metro             took          over         as      the         scrip         vendor              at     the       Clubs,           it



          followed                   the         exact          same         practices                      and      procedures                      as      PCS.




                          10.                   To     the         best      of      my         knowledge,                         based             upon          numerous                       conversations



          with        principals                      of,     first,        PCS,            and         later,           Plaintiff              Metro,              each            performer                  who



          desires            to        be       registered                  enters           into           a Professional                           Exotic              Dancer              Registration                          and



          Referral                Service                   Contract,                and          each            club          desiring              to     register               likewise                enters        into           a



          standard                form               Entertainment                         Services                  Agreement                       with          the        scrip        vendor               (PCS           or



          Metro).




                          11.                   Each          of     the      Clubs             entered                  into        such        agreements                         with          Plaintiff            Metro.



          Copies               are        submitted                    as    Exhibits                  K-2           and          K-3.                Pursuant                 to     those           agreements,



         Plaintiff                Metro               (a)     would               refer         at     least         fifteen             (15)         qualified                 performers                     to      each



          Club         for        possible                  employment                        as       Professional                         Exotic            Dancers                 on       performance



         dates         designated                        by        the      Clubs,            after           vetting              the       dancers               as     to        age,       performance                          date



          availability,                         and      experience,                      and         (b)      placed              a credit                card      processing                       machine                 at



          each         Club,               at    no      cost          to   the      Club             whatsoever,                        for     use          in    connection                       with        extensions



          of     credit           to       patron             in    exchange                    for         scrip.




                                                                                                                            4



                                                                                                                   4 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                           INDEX NO. 901347-17
                Case
NYSCEF DOC. NO. 80                         1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 5 of 18
                                                                                           RECEIVED  NYSCEF: 02/06/2018




                          12.               Pursuant                        to     the         Entertainment                           Service              Agreements,                          each             Club            agreed



          to     give         Plaintiff                   Metro              the         exclusive                right           to     extend              credit             for      scrip             at     the         Club



          during              the      agreement                           term          and        Plaintiff               Metro               agreed           to        accept            the           risk         of      all      credit



          extended                   for        scrip             using            its    processing                   machine                    and         credit            card         accounts.                         The



          dancers              redeem                     their            scrip         for      cash          during             the      same             shift         in     which               they            receive                  it.



          It    may       take             up        to      three            days         for       Plaintiff               Metro              to     be      reimbursed                        by         the         credit            card



          companies.




                          13.               This                is    an      important                   aspect            of      the         agreement                    between                  the            Clubs            and



          Plaintiff             Metro.                     The             Clubs          have            and      had           their          own          credit          card           processing



          agreements                       with             American                      Express®                    and         processing                    agents                for    Visa®                    and


                                                                                                                                                 "fraud"
          MasterCard®.                                All            of     these         agreements                      include                                      chargeback                           provisions                       that




          apply          to     instances                        when              patrons               challenge                 the      charge(s)                   to      their         account(s).                             This           is



          a known                   risk        in        the        adult          entertainment                         industry,                   due       to     customer                    inebriation                           and



          (on      occasion)                     the            need          of     customers                   to      explain                charges               at     home            or        in       business.


                                                                                                                 "fraud,"
          When            a credit                   card            customer                   claims                                    American                     Express®                    (which                     has        the



          most          stringent                    rules            in     these             regards)            automatically                            reverses                  the     disputed                        charge.


                                                 "Dancers'                                                                  Scrip"
          However,                    the                                          Net         Cash         from                                (as        hereafter                  defined)                  is    still         be     paid



          to    the      dancer,                 regardless                        of     the       chargeback.                          This         is     a significant                       business                     risk



          which           Plaintiff                   Metro,                 as     the         credit          intermediary,                         assumes                   instead               of        the      registered




                                                                                                                             5



                                                                                                                   5 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                             INDEX NO. 901347-17
                 Case
NYSCEF DOC. NO. 80                      1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 6 of 18
                                                                                        RECEIVED  NYSCEF: 02/06/2018




          clubs.




                           14.               Once            Plaintiff                Metro                refers                a registered                          dancer                to       one               of·our



          Clubs,            (a)         the         Club         has         and         had         the        unconditional                             right          to          accept               or      reject               the



          dancer,            and         (b)        the        dancer              has        and          had         the        unconditional                              right          to     decline                   to        work



          for      the      Club.              If     the       Club          offers               and       the        dancer                accepts                 the       referral,                  the          Club            and



          dancer            enter            into         an     agreement                     regulating                        their        relationship,                           which               (i)         requires                      the



          dancer            to      remit             a pre-determined                                   amount                   in      exchange                     for      the         use         of        the         club's



          facilities              to     perform                   exotic             dancing                    for      the            club's           patrons,                   and         specifies                    that           (ii)



          the      dancer's                  scheduling                     will         be        negotiated                       between                     the      dancer                   and           the       club,               (iii)



          the      dancer               is     entitled             to       retain            all       dance               fees            and        gratuities                    paid           to        her        by         patrons




          during           her         performance,                           and         (iii)        the         dancer                 agrees                to     accept                scrip              from           patrons                    of



          the      club.           Exemplars                       of       the     agreements                          utilized                  at    the          Clubs            are        submitted                        as



          Exhibits                M-2              and         M-3.




                                                                                                  Plaintiffs'
                           15.               I understand                         from                                            attorneys                   that       the          period                 of       time           relevant



          to     this      action             is     2008-2014.                       During                 this        period,                   neither              Plaintiff                 Metro                  nor         Plaintiff



          Scarfi           had         any          direct          or       indirect                interest                in        any         of     the         Clubs.                     Specifically,                           during



          this      period,              neither                Plaintiff                Metro               nor         Plaintiff                     Scarfi           (a)          owned                or          operated                        any



          of      the       Clubs,                  (b)        were           an         agent             of          any         of        the          Clubs,               (c)          shared                   office              space,


                                                                                                                                                                        44""
          telephone                    numbers,                   or        addresses                    with            either              MLB                or                    Enterprises,                            (d)        shared




                                                                                                                             6



                                                                                                                 6 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                                         INDEX NO. 901347-17
                 Case
NYSCEF DOC. NO. 80                            1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 7 of 18
                                                                                              RECEIVED  NYSCEF: 02/06/2018




          revenue                       or         expenses                      with             or       pay                 (or         paid)           expenses                       for          either                   one          of        these



          entities,               or         provide           the         Clubs                 with           any             portion              of     scrip            sale         proceeds,                         or     (     ) had              any



          authority                    over           the      entities                   that          owned                   the          Clubs.               Furthermore,                                (f)         Plain           iff         Metro



          maintained                          books             and              records                   separate                         from            the             Clubs               and            (g)          there               was              no



          overlap                 in         ownership,                         officers,                  or         directors                     between                   Metro                   and            the          entities                  that



          owned              the             Clubs.




                            16.                At      our      Clubs,                    no      one           is        or     was         required                  to     utilize                scrip.                When                 a



          patron            enters               either         Club,                he         (or     she)               pays            an      admission                       fee     to        the        Club              (not           to



          Plaintiff               Metro)                in     cash             or      by        credit              card            processed                   by         the         Club           (i.e.,             not         scrip).



          Once           inside                the     Club,              there            is     no       requirement                              that      the           patron              spend                any          amount                    of



                                                                    and          each            patron               has            the        choice            of                            for        drinks                 in     cash,              as
          money              whatsoever,                                                                                                                                    paying



          well        as     paying                   dancers                  for      performances                                  and          additional                     gratuities                   in         cash           i.e.,         not



          scrip).            Scrip              is     only         used             by         patrons                   to        make           payments                    to        dancers,                    if    the         patrons



          prefer           this          method                of     payment                         instead                  of     cash.            There                are      also            bank             ATMk


          available                    for      patron              use         if    they            prefer               a cash                advance                instead                 of      scrip.




                           17.                 A      patron              in     the           Clubs             is       permitted                   to      rent           a party                 room             from             the          club



          (not        Plaintiff                 Metro)               without                     purchasing                          private               entertainment                              from                a dancer.                    In



          the       event              a patron               wishes                 to      partake                  of        private              entertainment                              in     a party                   room,



          he/she            would                pay         a room                  rental             fee          to        the        Club         (not        Plaintiff                Metro)                        and         a gratuity,




                                                                                                                                      7



                                                                                                                          7 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                             INDEX NO. 901347-17
                Case
NYSCEF DOC. NO. 80                           1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 8 of 18
                                                                                             RECEIVED  NYSCEF: 02/06/2018




          in      scrip             or     cash,           directly               to      the      dancer.


                                                                                                                      44th
                            18.                   I have             owned                MLB           and                      Enterprises,                       and           been         their          accountant,



          since            they           were             organized.                        To       my       personal                     knowledge,                       many           patrons                  of:the           Lace



          and        Diamond                            Clubs          pay        dancers                or     tip        in    cash,          while             others             prefer            to         pay      dancers



          in      scrip.




                                                                                                                                                                                                                    the'
                            19.                   Neither              Plaintiff                Metro               nor         any      dancer               has           any      interest                in     the



           admission                        charges                  or       either          Club's            charges                 for         drinks.                 As     required                  by         Federal              and



           State            law,            all         payments                 to       dancers              are         and         were          gratuities                   (including                      so-called


                                       fees"
           "dancer                                       and        "tips")             and       are         and         were          the       property                   of    the      dancers,                     and      neither



           Plaintiff                     Metro             nor        the       Clubs             have          or        had         any      interest                in     them.




                            20.                   Patrons              who             choose            to     utilize               scrip         do     so       by        charging                 the         amount               of




          scrip           on        a credit               card.              Plaintiff               Metro               charges             a percentage                          fee        for     the         transaction


          ("
          ("Service                      Fee").                At     our        Clubs,               a paper                receipt           is     generated                    and         converted                    to    the



          amount                  of       scrip           requested                    by      the      patron,                or     the     patron               receives                pre-printed                        "house



          money".                        Scrip            requested                    specifically                    for       the        purpose               of        paying             a gratuity                   to    a



          dancer               is        separately                   noted.




                            21.                   At      the       patron's                 discretion,                     scrip          may          then          be        used      to        pay          the      dancers.




           Scrip            which                  is     given           to     dancers                is    exclusively                      their          property                   and         later         redeemed                   by


                                                                                                      ("
           them,               less         a percentage                         charge               ("Referral                     Fee")           by       Plaintiff                 Metro.               (The.net                 paid




                                                                                                                                8



                                                                                                                      8 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                                          INDEX NO. 901347-17
                Case
NYSCEF DOC. NO. 80                          1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 9 of 18
                                                                                            RECEIVED  NYSCEF: 02/06/2018




                                                                                                                    "Dancers'
           to      the         performers                          is    referred                 to         as                                       Net          Cash           from                                            The         Clubs
                                                                                                                                                                                                    Scrip".)



           do       not         share             or     have             any          interest                    in    the         Referral                  Fee,         which               is                                            the
                                                                                                                                                                                                          exclusively



           property                    of     Plaintiff                  Metro                and            its        compensation                               for     placement                        of         the        dancer.




                                                                                                                                    charges"
                           22.                The             fact        that         "table                 dance                                           and         other          dancer                  performance                             fees



          are      gratuities                     which                 are      the         property                     of        the         performers,                      and       not            the          club            or     scrip



          vendor,                is    well-known                              in     the         adult             entertainment                              industry.                   Owners                       and            operators



          of      adult          clubs             are        very             familiar                  with            the         series             of     rulings             by          Federal                  and            S ate


                                                                                                                                                                                                                                            charges"
          agencies                    and         various                courts               that           "table                 dance             charges               are        tips,          not         service


                                                                                                                   employee."
          and       "[t]ips                 are        the         property                  of        the                                              It     is,       furthermore,                           my           understanding



          that       the        New               York             Department                            of        Labor              takes             the          position             that            all       such            charges                are



          gratuities                  unless                 the        patron              is      notified                   to     the         contrary.                      No       such              notice                is    given            in



          our       Clubs.




                           23.                As         noted                above,              patrons                     are         not      required                 to     obtain                  scrip,             nor           are     they



          required                to                    dancers                  in        scrip.                                   patrons                              dancers               in         cash.              In     my
                                            pay                                                                Many                                          pay



          experience,                        cash            payments                       to         dancers                 have             never           been            claimed                    to     be         subject                to



          sales          tax      on         any         theory,                    and,          as     a club                owner               and          certified                public                  accountant,                         and




          having               gone           through                    multiple                      sales            tax         audits            on       the        issue,          I do             not         understand                        how


         Defendants                          can        assert                that         a transaction                             is       subject              to     sales         tax          if    it     is    paid            for         in




          scrip           (house              money),                    but          not         if     paid            for         in       cash.




                                                                                                                                          9



                                                                                                                          9 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                               INDEX NO. 901347-17
NYSCEF DOC. NO. Case
                80                     1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 10 of 18
                                                                                       RECEIVED  NYSCEF: 02/06/2018




                        24.                          In        any         event,              in    our         Clubs:




                                                                                                                             Dancers'
                                                A.                        No      portion                  of     the                                    Net          Cash             from          Scrip           was



          transferred                      to         Plaintiff                   Metro              (or         PCS)               or        otherwise                    retained                      Plaintiff             Metro
                                                                                                                                                                                                by



          (or     PCS).

                                                                                                                                                                                                /



                                                B.                        We       do         not        and      did         not             account                for,        or     otherwise                   monitor               any



          cash        payments                             to        dancers                   received                                           from              club         patrons.               NeverthÛless,                              as
                                                                                                                        directly



          previously                   stated,                       to    the          best        of     my          knowledge,                          Defendants                       have         never             claimed                  or



          attempted                   to        collect                    sales             tax     on                     transactions                           between                  a Club           patron            and             a
                                                                                                                any



          dancer,             i.e.,        payments                               for         dances              and         gratuities,                     if     cash         was         the       method                of



          payment.




                        25.                     To             the        best          of     my        knowledge,                            neither              PCS          nor        Plaintiff               Metro              was          or



          is    registered                      as         a sales               tax         vendor;               and         it        is     my          understanding                               that          PCs,             like



          Plaintiff            Metro,                          treated              all        of    its        commissions                             as     nontaxable                      for      purposes                  of     NYS


          sales       tax.




                        26.                     It        is     likewise                    my      understanding                               that        the        primary                purpose                of    the



          business             model                       adopted                      by         PCS          and      followed                     by       Plaintiff                Metro           is     to     eliminate                     any



          implication                      that                the        scrip           provider                is     the         (or        the        alter           ego        of     the)       owner,              operator                    or


                                                                                                                               "employer"
          manager               of         the             club            and,           therefore,                   an                                           liable            for     compliance                     with             the




                                                                                                                                     10



                                                                                                                        10 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                               INDEX NO. 901347-17
NYSCEF DOC. NO. Case
                80                     1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 11 of 18
                                                                                       RECEIVED  NYSCEF: 02/06/2018




          Fair         Labor           Standards                    Act                and         New               York            Labor                 Law,           which            imposes                   substantial



          and      burdensome                            obligations                             on        employers.




                                                                                                                                          44th                                                                       VIP,'
                       27.               Most               significantly,                                 MLB            and                               nterpriSes                  (and           Club          VIP           which               I



          also         owned            for         a portion                     of         the        time           period               covered                 by        the       audit)           were          pa         ty       to   the



          sale     tax         audit          of     PSC           by             the            Department                          of     Taxation                     and        Finance                  ("DTF")                   for       the



          period             December                      1,     1999                 through                  November                              30,         2004.             This         audit          commenced                             in



          2006          and       concluded                       in         2011.                    At       the       conclusion                          of     this        audit,           the         DTF           concluded


                               customers'
          that     the                                          payments                           to      dancers               (cash                or     scrip)            were         properly                   treated                  as



          nontaxable.                     See            Exhibit                       0.




                       28.               To          the         best             of        my          knowledge,                         there            is     no        material              difference                     between



          PCS's              business               model               and             Plaintiff                    Metro's                    business                  model.               Moreover,                     to        my


          knowledge,                    there              has      been                    no       change               in    the             applicable                    Tax          Law          or     regulations



          since         the      PSC              audit.                It        is        simply              irrational                      and         fundamentally                          unfair,             and             a



          violation              of     any          notion                  of        equal               treatment                      under             law,         to     conclude                 that         PSC"s


                                                                                                                                                                                                                              '
          collections                  were              nontaxable                           but          Plaintiff             Metro's                      collections                   are         taxable.




                         29.                 It     is     my      understanding                                       that      Defendants                             have         proposed                   to     hold



          Plaintiffs             Metro               and          Scarfi                    liable           for        sales             tax         on     (a)        Service             Fees,             Referrdl                 Fees



          and      the        cash       value              of     the             scrip              redeemed                       by         the        dancers              (less        the         Referral                 Fee)


          ("Dancers'                                                                    Scrip"                                                                                           Clubs'
                                       Net          Cash           from                 Scrip"),                   and         (b)         a portion                    of    the                            sales         during               the




                                                                                                                                 11



                                                                                                                       11 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                       INDEX NO. 901347-17
NYSCEF DOC. NO. Case
                80                  1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 12 of 18
                                                                                    RECEIVED  NYSCEF: 02/06/2018




          period         covered                 by      the        assessment                        on     an      alter          ego      and/or            agency             theory.




                      30.                   No         distinction                  has         been          made             by     Defendants                      between             scrip         tendered



          to   dancers             as       performance                          fees         and          scrip       paid          as    an       additional              gratuity.




                      31.               Be        that         as     it   may,              I wish           to     state          definitively                 that      at    no       time       has


                                                                                                                                                                                           44th
          Plaintiff           Metro              (or      PCS)             been           the       alter          ego         or    agent          of     MLB           and/or



          Enterprises.




                                                                                        Plaintiffs'
                      32.               I    am         advised               by                                   attorneys                 that         Defendants                   have        raised          a



          number            of     questions                   in     connection                       with          this       action,             and      that       Plaintiffs               haye       also



          raised         certain            questions,                     and        have            been         asked            to     answer            them         based            on     my


          knowledge                 and          experience                      as      described                   above.               My        answers              are      as    follows:




                         A.        Were           Plaintiff                Metro                and          the      clubs              "wholly             independent                    of

                                                   other,"
                                   each                                     or          did           they            "work                under             some              kind         of


                                 agreement,                     formal                  or      otherwise?


                                 The          Clubs                 are       and            were           wholly              independent                      of      Plaintiffs.


                                 The              only               agreements                             are          the          Entertainment                             Service


                                 Agreements                          (Exhibit                   K).




                         B.        Was           the        sale            of        Plaintiff                Metro's                   scrip            "integral              to       the

                                 operation"
                                                                    ofthese               clubs?




                                                                                                                      12



                                                                                                            12 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                   INDEX NO. 901347-17
NYSCEF DOC. NO. Case
                80      1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 13 of 18
                                                                        RECEIVED  NYSCEF: 02/06/2018

                                                                                                                                                                                                                       'I



                      No.            It     was          incidental,                         not         integral,                  since           patrons              can          pay

                      dancers                in        cash         and          scrip             is     not          used          for         admission                    fees        or


                      the      purchase                    of      drinks.




                 C.    Why           would               these            clubs                   need           Plaintiff                   Metro            to        install              a


                      credit              card         station           for        selling                   scrip?


                      The            installation                         is        required                           under                 the          Entertainment


                      Services                     Agreement,                                as           a        condition                         of       referral                    of


                      performers.                          Furthermore,                             Plaintiff                  Metro                assumes              the          risk


                      of     the          credit           card          charge                   transaction                       made            through               its        (and


                      not          the           Clubs')                account,                        and         the          advancement                             of          cash


                      redemptions                        at      the      end           of        shifts.




                D.    Did       the         clubs             have           "the            capabilityfor                            conducting                    their            own

                                                       transactions"
                      credit              card         transactions                          "?


                      Yes.




                                                                                                                                                                           "refer"
                E.     Why           would                 the         clubs             engage                    Plaintiff                  Metro            to


                      dancers?


                      Our          Clubs                are        and          were               liquor               licensed                   and       located                 in      a


                      jurisdiction                       (the            First               Department)                              that          permits                 topless

                                                                                                                                                                              Rule."
                      dancing                     and            does             not              enforce                    the            "Six           Foot


                      Accordingly,                            we       require                    dancers                who           perform                topless                 and


                      have          the          experience                     and/or               personalities                           appropriate                   for        this


                      type          of      operation.                         Plaintiff                  Metro                acts          as      a    clearinghouse


                      and          registry,                  matches                   the             Clubs             with             the       type          of         dancer


                      needed,                    and       relieves                 the             Clubs               of       the          burden               of       vetting




                                                                                                              13



                                                                                                   13 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                INDEX NO. 901347-17
NYSCEF DOC. NO. Case
                80       1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 14 of 18
                                                                         RECEIVED  NYSCEF: 02/06/2018




                     dancers                 as          to          age,            performance                            date            availability,                          and


                     experience,                    etc.




                F.     Were            the          dancers                         "actually                   recruited                    by          some                   other


                     entity"?


                     I    understand                          that          Plaintiff              Metro                   receives                referrals                    from


                     third-parties.




                G.   How         did         Plaintiff                 Metro                 "administer                      its     business                  on         a day-


                     to-day           basis"?


                     I was        not         involved                  in         the      business                 of     Plaintiff              Metro              (except


                     as    a customer)                         and      do          not       know             the         answer            to     this        question.




                H.   How        did          Plaintiff                Metro                "collect              its       receipts"?



                     The        Clubs             paid           registration                      fees         to        Plaintiff               Metro             by          cash.


                     My                                                        is         that        Plaintiff                    Metro                collected                       its
                                understanding


                     percentage                     Service                 Fees           and        Referral                 Fees          through                 its        bank


                     in       exchange                         for          patron                charges,                    by          retaining                   (i)          the


                     difference                   between                    the         amount                charged                and         the       scrip           value


                     returned                to     the          patron,                  and      (ii)        the          difference                   between                   the


                     value         of         the         scrip              returned                 and            the       cash           payment                      to      the


                     dancers            redeeming                       the          scrip.




                1.   Were          "the             individuals                          who       processed                        the      sale          of       scrip               ...


                     employed                  by     [Plaintiff]                        Metro            or     bythevariousclubs"?




                                                                                                          14



                                                                                                 14 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                          INDEX NO. 901347-17
NYSCEF DOC. NO. Case
                80        1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 15 of 18
                                                                          RECEIVED  NYSCEF: 02/06/2018




                     At       our          Clubs,             physical              scrip          was            issued         by     Club            employees,


                     except                that         during             the      years             2007-2013                    a    Metro                employee


                     was            stationed                 at     Lace          to     personally                    oversee                the      charge                 and


                     issuance                 process                  due         to      the        high           volume               of         business                  and

                                                                                         "fraud"
                     concern                 about            excessive                                        chargebacks.




                J.   If       the      former,                      "why           were            [Plaintiff]                   Metro's                    employees


                     working                      at        the        clubs              if      the         two           entities                 were                wholly


                     independent"?


                     I have            already                answered                   this      in     paragraph                    I above.




                K.     "If      the           latter,               under               what            arrangement                        was              [Plaintiff]


                     Metro                 using              club          employees                        to      process               the          sale              of      its

                                       "
                     scrip?


                     There            was              no    "arrangement".                             This          was        the      practice                  of     PCS.


                     When              Plaintiff                   Metro          took           over         these           accounts,                the          practice


                     continued.                         The         only         exception                was          as     noted            above.




                                                                                                         clubs'         ' employees?"
                L.     "Did          [Plaintiff]                    Metro          paythe                clubs


                     No.




                M.     "Were               these            employees                   empowered                      to     resolve                disputeswith


                     customers                          regarding                       such            sales               on         behalf                 of           these

                                                   "
                     plaintiffs?


                     No.             Only              Plaintiff             Scarfi             and          employee                  referred                to         above


                     were            empowered                        to     resolve             such             disputes.




                                                                                                        15



                                                                                               15 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                                                INDEX NO. 901347-17
                Case
NYSCEF DOC. NO. 80       1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 16 of 18
                                                                         RECEIVED  NYSCEF: 02/06/2018




                N.   "Why            would                    a    customer                      interested                           in         tipping               someone                      not

                                                                                             scrip?"                  "
                     simply               tender                additional                   scrip?


                     Gratuities                      to     performers                        could               be         tendered                        in    scrip         or            cash,


                     at       the        customer's                         discretion.                               Patrons                      often           use          scrip               for

                     "tips"                                                                                               fees"
                                          in         addition                   to       "dancer                                                 (both            of       which                    are

                     "gratuities"
                                                          as      a matter                  of        law).                 The             advantages                     to     patrons


                     of         using                  scrip              charged                          to         their                     credit             card            include


                     documentation                                 of     business                     expenses                        and               avoidance                 of           cash


                     advance                    limits.                  Gratuities                         to        hosts,                    waitresses                  and                other


                     non-performers                                     could            be           tendered                         in          cash           or       on         a         club


                     credit          card            terminal                   (not         scrip).




                O.       "Would                  the              money                tendered                            toward                      the         tip      result                     in

                     additionaltokens?"                                    "
                     additional         tokens?

                                                                                     "tokens"
                     I    have            no         idea          what                                           refers               to.               Our       Clubs              do            not

                                                                   "tokens"
                     issue          or         accept                                       for            any            purpose.




                                                                                                                                                                           plaintiffs'
                P.       "How             did             scrip            tipping                    work                  in        practice                      at

                     EnterpriseCorps.?"
                     Enterprise         Corps.?

                                                                                                                                                                                                 44th
                     I     assume                      this             question                      is         directed                         to         MLB             and


                     Enterprises.                              Tipping                 of         dancers                        at        these             Clubs          generally


                     works               as     follows:                   The           patron                  can          tip          the           dancers           in      cash                or


                     using               scrip.                   The           patron                 charges                        scrip               through                Plaintiff


                     Metro                and             physically                     receives                          either                 house                money                   or         a


                     voucher                   for        the       amount                  charged,                        less            the          Service            Fee.                The


                     patron              decides                   whether                  or        not         to         tip           the         dancer.              If      so,             the


                     patron               tenders                  the         scrip             or        voucher                         to      the         dancer.                    If        the




                                                                                                                 16



                                                                                                  16 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                                              INDEX NO. 901347-17
NYSCEF DOC. NO. Case
                80     1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 17 of 18
                                                                       RECEIVED  NYSCEF: 02/06/2018




                     patron            wishes                  to      tender               additional                        scrip      (or         an     additional)


                     voucher,               the        patron                does           so.




                Q.     "Were           these          payments                        made               directly              from          Metro          to     the          club

                                                                                                                                 purpose?"
                     or     someone                  at        the      club          for      some                  other


                     At       our      Clubs,                  scrip             is     used             only           for      payments                  to     dancers.


                     All       other          club             transactions                        (food,              drink,          souvenirs)                  are      paid


                     in     cash       or        using              charge              accounts.




                R.     Why       is    there              no        sales         tax       on          cash          payments                 to    the        dancers?


                     To                                                                 these               payments                   are        not      taxable                -     -
                              my        understanding,


                     whether               made                by     cash            or    scrip.




                S.   How            does         a    customer                        leave             a     non-sales                taxable             gratuity                on


                     a credit              card?


                     To         my            understanding,                                      all           payments                     to         dancers                   are


                     gratuities.
                                                                                                                                                                      J




                T.   May        a patron                   not         use        scrip           for          any       purpose               at    all    after          it     is


                     purchased?


                     Yes.           There            is    no         requirement                             that      the      scrip         actually            be


                     tendered               to       the        dancers.




                U.   Does           DTF           ever           assess               sales             tax        against            dancers?


                     I have           never            heard                of    DTF             doing               so.




                                                                                                              17



                                                                                              17 of 18
FILED: ALBANY COUNTY CLERK 02/06/2018 03:53 PM                                                                                                                    INDEX NO. 901347-17
NYSCEF DOC. NO. Case
                80                       1:19-cv-04679-JMF Document 28-8 Filed 08/26/19 Page 18 of 18
                                                                                         RECEIVED  NYSCEF: 02/06/2018




                          V.        If      the      sale     of      scrip          was      held    not        sales      taxable,        how       would


                                     this         in fact          affect       the    collection             of    sales      tax     on   taxable


                                     transactions                     (if     any)     utilizing        the        scrip?


                                     It     would           not.




                         Further                  deponent              sayeth         not.




                                                                                                                                       Anth              Capeci



           Sworn          to        before           me      this

         él_9      day         of         January,           2018.




                               otary




                                      SAGIRAH M SYMISTER
                                 Notary Public - State of New                                                                          __
                                                               York
                                        NO. 01SY6267662
                                    Qualified in Suffolk C
                                                           unty
                               My Commission Expires




                                                                                                            18



                                                                                                     18 of 18
